MEMORANDUM **
Jesus Cerbacio-Diaz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s order denying his application for a waiver under former section 212(c). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law, Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006), and we deny the petition for review.
Cerbacio-Diaz’s contention that he is eligible for a section 212(c) waiver under INS v. St. Cyr, 533 U.S. 289, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001), notwithstanding his conviction after a jury trial, is foreclosed by Armendariz-Montoya v. Sonchik, 291 F.3d 1116, 1121-22 (9th Cir.2002), cert. denied, 539 U.S. 902, 123 S.Ct. 2247, 156 L.Ed.2d 110 (2003) (there is no impermissible retroactive effect in the repeal of 1182(c) relief for aliens convicted by jury).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.